Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US 20130104920).
Regarding claims 1 and 3, Chang discloses an artificial nail (200) for attachment to a natural nail, said artificial nail comprising: a nail body (210) having a bottom surface sized and shaped to be attachable to the to the 5top surface of the natural nail; a pressure sensitive adhesive (110, Refer to paragraph 0048) disposed on the bottom surface of the nail body; and a releasable backing film (120) covering the pressure sensitive adhesive, the releasable backing film having indicia (cutting lines 124) indicating a size of the nail body, the indicia comprises lines cut into the releasable backing film (Refer to Figures 1-6 and paragraphs 0032, 0037, 0041 and 0049). Chang teaches the number of cutting lines provided is based on the curvature and size (Refer to paragraph 049); additionally, the spacing/positioning and size of the cutting lines, as well as the size of the non-cohesive portions (Refer to paragraphs 0037 and 0041, where the size of the non-cohesive portions is dictated by the size of the nail, and the 
The claimed phrase “cut” is being treated as a product by process limitation; that is the indicia is formed by cutting lines into the releasable backing layer. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 
Regarding claim 4, Chang discloses the pressure sensitive 20adhesive and the releasable backing film comprise cutting lines (114, 124) formed through the adhesive and the film.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 20130104920) and Munoz (US 20110114106).
Regarding claims 1, 2 and 13, Chang discloses an artificial nail (200) for attachment to a natural nail, said artificial nail comprising: a nail body (210) having a bottom surface sized and shaped to be attachable to the to the 5top surface of the 
Regarding claim 3, the combination of Chang and Munoz disclose the artificial nail of claim 1 above, Chang further discloses the releasable backing having cutting lines, where these cutting lines also serves as part of the indicia indicating the size of the nail body (cut lines 114,124, Refer to paragraphs 0032, 0037, 0041 and 0049).  The claimed phrase “cut” is being treated as a product by process limitation; that is the indicia is formed by cutting lines into the releasable backing layer. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, 
Regarding claim 4, the combination of Chang and Munoz disclose the artificial nail of claim 1 above, Chang further discloses the pressure sensitive 20adhesive and the releasable backing film comprise cutting lines (114, 124) formed through the adhesive and the film (Refer to paragraphs 0032, 0037, 0041 and 0049).  
Regarding claim 5, the combination of Chang and Munoz disclose the artificial nail of claim 1 above, wherein the indicia is provided on the releasable backing film. The claimed phrase “printed” is being treated as a product by process limitation; that is the indicia is formed by printing the indicia on the releasable backing layer. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. As explained in the rejection of claims 1 and 2 above, Munoz teaches printing or molding the indicia on the tab portion(s); thus, the combination provides indicia, which is printed or molded onto the tab portion(s). 
 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chang and Munoz as applied to claim 1 above, as evidenced by Chang et al. (US 20040173232). 
.   

Claims 7-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 20130104920) and Chang et al. (US 20040173232). 
Regarding claims 7-9, 12 and 14, Chang discloses an artificial nail (200) for attachment to a natural nail, said artificial nail comprising: a nail body (210) having a 
It is well-known and common practice in the art for artificial nails to be provided as a set of differently sized nail bodies extending from frangible stems on a supporting structure as demonstrated by Chang et al. (Refer to Figures 1-5) as this allows a user to attach an artificial nail to each of their fingernails. Chang et al. disclose a set of artificial nails having a plurality of differently sized nail bodies (12), each nail body having a bottom surface sized and shaped to be attachable to the top surface of a corresponding sized natural nail; a supporting structure (28) including a plurality of frangible stems (30), each stem being detachably connected to one of the nail bodies of the plurality of differently sized nail bodies for temporarily supporting the nail body thereon. It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Chang et al. also teach a tab portion extending beyond the edge of the nail body may be provided with indicia thereon “indicating a size, such as width, lateral curvature and/or longitudinal curvature, of the nail body” (Refer to paragraph 0008). Chang et al teach the width may be indicated “by industry recognized sizes ranging from #1 (largest to #15 (smallest)”; alternatively or in addition to, the indicia may indicate the size of the nail body in terms of lateral and/or longitudinal curvature of the nail as best shown in Figure 1 (Refer to paragraph 0023). For example, lateral curvatures may be identified using abbreviations such as EF for extra flat or F for flat and longitudinal curvatures may be identified using M for medium and C for curved. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the set of artificial nails of the combination of Chang and Chang et al. to include indicia in the form of numerals and lettering which indicate the size and curvature of each nail body on the corresponding tab portions thereof, as taught by Chang et al. in order to easily and quickly identify the individual nail bodies for selection at the time of use. 
Regarding claim 10, the combination of Chang and Chang et al. disclose the set of artificial nails of claim 7 above, Chang further discloses the pressure sensitive 
Regarding claim 11, the combination of Chang and Chang et al. disclose the set of artificial nails of claim 7 above, wherein the indicia is provided on the releasable backing film. The claimed phrase “printed” is being treated as a product by process limitation; that is the indicia is formed by printing the indicia on the releasable backing layer. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. Chang et al. teach the indicia may be “molded or etched into the application tab or may be applied by any conventional means” (Refer to paragraph 0023), where printing is a conventional means for applying indicia. 

Response to Arguments
Applicant's arguments filed 3/22/2021 have been fully considered but they are not persuasive. It is noted that Applicant did not provide arguments with regard to the combination of Chang (US 20130104920) and Chang et al. (US 20040173232).

Argument 1: Applicant alleges the cutting lines of Chang are not indicia and cannot be considered indicia per the accepted meaning of the term (“distinctive marks”, “characteristic marks”). Applicant also states “it is a bit of a stretch to conclude that the 
Response: Claims 3 and 9 require the indicia be “lines cut into the releasable backing” and Applicant’s disclosure states:  “The indicia can be formed by lines cut into the releasable backing film or the indicia can be printed on the reliable backing film” (Refer to second paragraph of page 3). Applicant cannot assert cutting lines are not indicia while requiring the indicia be cutting lines. Additionally, Chang’s disclosure explains that the number of cutting lines is determined by the size of the nail (Refer to paragraph 0049), and the cutting lines provided over the non-cohesive portions are equal in size to the respective non-cohesive portion, where the size of the non-cohesive portion is determined based on the size of the nail body (Refer to paragraphs 0037 and 0041). 

Argument 2: Applicant alleges the purpose of the cutting lines in Chang is to provide flexibility to the backing film and the adhesive layer and if the number of lines is chosen based on nail size, the goal or objective of the cutting lines would be defeated. Applicant also submits that correlating the number of cutting lines to the size of the nail would also involve a very complicated and expensive manufacturing process and as a result, Chang teaches away from the claimed invention. 
Response: The cutting lines of the Chang reference are the same as those disclosed by Applicant, as the Chang publication is Applicant’s previously filed application. The instant application explains that the “the artificial nail can also be provided with features in commonly owned U.S. Patent No. 8,528,570 to Chang” (where US 20130104920 to Chang above is the PreGrant Publication of issued Patent 8528570) which include a 
Additionally, Chang explicitly states the number of cutting lines is dictated by the curvature and size of the nail body (Refer to paragraph 0049) and the cutting lines disposed over the non-cohesive portions of the nail bodies are the same size as the respective non-cohesive portions, where the size of the non-cohesive portions is dictated by the size of the nail body (Refer to paragraphs 0037 and 0041). Thus, not only does Chang not teach away from the claimed invention, Chang explicitly teaches the claimed features. It is also not clear how Applicant can allege correlating the number of cutting lines to the size of the nail teaches away from the claimed invention, when the claimed invention (see claims 3 and 9) requires the indicia indicating the size comprise lines cut into the releasable backing. Applicant arguments contradict their own claims and disclosure. 

Argument 3: The form 10 of Munoz cannot be considered a releasable backing film covering a pressure sensitive adhesive, as there is no adhesive between the acrylic and the form. 
Response: Chang provides the adhesive backing and Munoz is not relied upon for this teaching. The form of Munoz is analogous to the releasable caking of Chang because .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TATIANA L NOBREGA whose telephone number is (571)270-7228.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799